            Case 2:20-cv-00057-JCC-JRC Document 23 Filed 05/06/20 Page 1 of 6



 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      FLOORING ASSOCIATES, INC.,
                                                             CASE NO. 2:20-cv-00057-JCC-JRC
11                             Plaintiff,
                                                             ORDER GRANTING PLAINTIFF’S
12              v.                                           MOTION FOR EXTENSION,
                                                             CONTINUANCE, AND STAY
13      DESIGN MANUFACTURING
        INTERNATIONAL, LLC, et al.,
14
                               Defendants.
15

16          This matter is before the Court on plaintiff’s motion for extension, continuance, and stay.

17   See Dkt. 19.

18          On April 22, 2020, plaintiff filed this motion requesting a 90-day extension of discovery

19   deadlines, including an extension to respond to defendants’ discovery requests; a 90-day

20   continuance of trial date and all associated deadlines; and a 90-day stay of proceedings in this

21   case. See Dkt. 19, at 4. Plaintiff states that Scott C. Razor and Martine Razor (husband and

22   wife) are the sole shareholders and sole employees of plaintiff Flooring Associates, Inc. (“FAI”).

23   Id. at 3. Plaintiff indicates that Martine Razor was diagnosed with cancer in March 2020, and

24

     ORDER GRANTING PLAINTIFF’S MOTION FOR
     EXTENSION, CONTINUANCE, AND STAY - 1
            Case 2:20-cv-00057-JCC-JRC Document 23 Filed 05/06/20 Page 2 of 6



 1   she underwent three surgeries and began procedures to begin chemotherapy treatment as of April

 2   21, 2020. See id. at 4; Dkt. 20, at 2. Plaintiff further indicates that Scott C. Razor is the sole

 3   caregiver to Martine Razor during her treatment, and as such, Scott C. Razor has been unable to

 4   assist in the operation of FAI or prosecution of this case. See Dkt. 19, at 4. Additionally,

 5   plaintiff indicates that the imposition of Washington State’s Stay Home, Stay Healthy Order has

 6   made it impossible for plaintiff to obtain all necessary information to respond to defendants’

 7   discovery requests. See id. Plaintiff seeks an extension of discovery deadlines, continuance of

 8   trial date and associated deadlines, and stay of this case to allow Martine Razor to complete her

 9   cancer treatments and to allow time for plaintiff to obtain evidence and information in this case

10   once the Stay Home, Stay Healthy Order is lifted. Id. at 4–5.

11          Defendants oppose plaintiff’s motion for extension, continuance, and stay. Dkt. 21.

12   Defendants note that plaintiff filed the instant motion on the same date that plaintiff’s responses

13   to defendants’ discovery requests were due, and that plaintiff did not notify defendants of

14   plaintiff’s intention to file the instant motion until April 22, 2020, the same day that the motion

15   was filed. See id. at 4. Defendants state that plaintiff’s motion does not request a stay of

16   defendants’ discovery deadlines, and that if the Court grants plaintiff’s motion, defendants would

17   be required to respond to discovery requests propounded by plaintiff and would still have to

18   comply with the Court’s scheduling order. See Dkts. 15, at 3; 21, at 6. Although defendants

19   state that they are sympathetic to Martine Razor’s medical condition, defendants contend that

20   plaintiff’s request for extension, continuance, and stay are not reasonable or appropriate. Id. at 2,

21   9. Instead, defendants argue that the Court should grant plaintiff a 30-day extension to respond

22   to defendants’ discovery requests and that the Court should deny plaintiff’s request for 90-day

23   extension of present deadlines, continuance of trial date, and stay of this case. See id. at 9–10.

24

     ORDER GRANTING PLAINTIFF’S MOTION FOR
     EXTENSION, CONTINUANCE, AND STAY - 2
            Case 2:20-cv-00057-JCC-JRC Document 23 Filed 05/06/20 Page 3 of 6



 1                                             DISCUSSION

 2          “A district court has discretionary power to stay proceedings in its own court.” Lockyer

 3   v. Mirant Corp., 398 F.3d 1098, 1109 (9th Cir. 2005) (citing Landis v. North American Co., 299

 4   U.S. 248, 254 (1936)). The Court’s broad discretion to stay a proceeding is “incident to its

 5   power to control is own docket.” Clinton v. Jones, 520 U.S. 681, 706-07 (1997).

 6          When determining whether a stay is appropriate, the Court must weigh the competing

 7   interests that will be affected by granting or denying the stay. Ali v. Trump, 241 F.Supp. 3d

 8   1147, 1152 (W.D. Wash. 2017) (citing Lockyer, 398 F.3d at 1110). These interests include, “the

 9   possible damage which may result from the granting of a stay, the hardship or inequity which a

10   party may suffer in being required to go forward, and the orderly course of justice measured in

11   terms of the simplifying or complicating of issues, proof, and questions of law which could be

12   expected to result from a stay.” Lockyer, 398 F.3d at 1110 (quoting CMAX, Inc. v. Hall, 300

13   F.2d 265, 268 (9th Cir. 1962)).

14          The Court, having reviewed the record and the parties’ briefs, finds good cause to grant

15   plaintiff’s motion for extension, continuance, and stay. Dkt. 19. Here, plaintiff provides two

16   significant grounds in support of its motion: (1) Martine Razor’s medical health, and (2) the

17   imposition of the Stay Home, Stay Healthy Order. Since filing the instant motion, Washington

18   State Governor Jay Inslee extended the Stay Home, Stay Healthy Order to May 31, 2020, in light

19   of the continuing coronavirus disease 2019 (COVID-19) threat. See Proclamation 20-25.3 (May

20   4, 2020), https://coronavirus.wa.gov/. The Court recognizes that the parties’ ability to effectively

21   conduct discovery has likely been impacted by the ongoing COVID-19 pandemic and that

22   plaintiff is further impacted by Scott C. Razor’s need to care for his wife and simultaneously

23   operate FAI. Additionally, as plaintiff has not requested an indefinite stay of proceedings, the

24

     ORDER GRANTING PLAINTIFF’S MOTION FOR
     EXTENSION, CONTINUANCE, AND STAY - 3
            Case 2:20-cv-00057-JCC-JRC Document 23 Filed 05/06/20 Page 4 of 6



 1   Court finds plaintiff’s requests are reasonable in light of the circumstances raised in plaintiff’s

 2   motion.

 3          The Court does not agree with defendants’ argument that granting plaintiff’s motion

 4   would preclude defendants from obtaining any documentary and testimonial evidence. See Dkt.

 5   21, at 9. To the contrary, plaintiff’s requested relief for temporary continuance of the trial date

 6   and all corresponding deadlines, and the temporary stay of proceedings applies to all parties. See

 7   Dkt. 19, at 5. Additionally, an extension of time to respond to defendants’ discovery requests

 8   does not eliminate plaintiff’s obligation to respond to those discovery requests. However, the

 9   Court recognizes that defendants would be prejudiced if only plaintiff’s discovery deadlines were

10   extended without a corresponding extension for defendants to conduct discovery. The Court has

11   taken this into consideration in its findings below.

12          Finally, while the Court finds good cause to grant plaintiff’s motion (Dkt. 19), the Court

13   notes that plaintiff provided defendants with little notice before filing the instant motion. See

14   Dkt. 21, at 4, 7–8. Plaintiff does not indicate why so little notice was provided to defendants.

15   While this Court will grant relief on this occasion for the reasons stated above, plaintiff is

16   cautioned that in the future it must seek relief from a deadline in compliance with the Local Civil

17   Rules (“LCR”) and meet and confer as required. See Local Rule 7(j).

18                                             CONCLUSION

19          Accordingly, the Court ORDERS:

20          (1) Plaintiff’s motion for extension, continuance, and stay (Dkt. 19) is GRANTED.

21              Plaintiff may have a 90-day extension of discovery deadlines, including extension to

22              respond to defendants’ discovery requests served on March 23, 2020. See Dkt. 22, at

23              2. Additionally, the date of jury trial and corresponding deadlines in this case are

24

     ORDER GRANTING PLAINTIFF’S MOTION FOR
     EXTENSION, CONTINUANCE, AND STAY - 4
           Case 2:20-cv-00057-JCC-JRC Document 23 Filed 05/06/20 Page 5 of 6



 1              continued for 90 days, and the current proceedings are stayed for 90 days from this

 2              Order; and

 3          (2) Defendants may have a corresponding 90-day extension of discovery deadlines,

 4              including discovery propounded by plaintiff and expert disclosure and rebuttal

 5              deadlines.

 6          Having granted plaintiff’s motion, the Court sets this matter for a five-day jury trial on to

 7   commence at 9:30 a.m. on March 15, 2021, in Courtroom 16206 before U.S. District Court

 8   Judge John C. Coughenour. The Court also amends the following deadlines:

 9                                    Event                                            Date

10      Plaintiff’s expert disclosures under Fed. R. Civ. P. 26(a)(2)             July 30, 2020

11      Defendant’s expert disclosures under Fed. R. Civ. P. 26(a)(2)           August 13, 2020

12      Rebuttal expert disclosures                                             August 27, 2020

13      All motions related to discovery must be noted on the motion calendar no later than the
        Friday before discovery closes pursuant to LCR 7(d) and LCR 37(a)(2)
14
        Discovery completed by                                                September 29, 2020
15
        All dispositive motions must be filed by (see LCR 7(d))                 October 29, 2020
16
        Settlement Conference per LCR 39.1(c)(2) held no later than            December 30, 2020
17
        All motions in limine must be filed by this date and noted on the      February 11, 2021
18      motion calendar no later than the second Friday after filing.

19      Motions in limine raised in trial briefs will not be considered.
        Agreed LCR 16.1 Pretrial Order due                                     February 11, 2021
20
        Pretrial conference                                                    To be set if needed
21
        Trial briefs, proposed voir dire, jury instructions and exhibits by     March 15, 2021
22

23

24

     ORDER GRANTING PLAINTIFF’S MOTION FOR
     EXTENSION, CONTINUANCE, AND STAY - 5
              Case 2:20-cv-00057-JCC-JRC Document 23 Filed 05/06/20 Page 6 of 6



 1            If the trial dates assigned to this matter creates an irreconcilable conflict, counsel must

 2   notify Deputy Clerk Kelly Miller at Kelly_miller@wawd.uscourts.gov, within 10 days of the

 3   date of this Order and must set forth the exact nature of the conflict. A failure to do so will be

 4   deemed a waiver.

 5            The deadlines in the Court’s prior scheduling order (Dkt. 15) shall otherwise remain in

 6   force.

 7            Dated this 6th day of May, 2020.

 8

 9

10                                                           A
                                                             J. Richard Creatura
11
                                                             United States Magistrate Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER GRANTING PLAINTIFF’S MOTION FOR
     EXTENSION, CONTINUANCE, AND STAY - 6
